Citation Nr: 1740862	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  13-14 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for erectile dysfunction, to include as secondary to post traumatic stress disorder (PTSD), prostate cancer s/p radical prostatectomy, and/or diabetes mellitus, Type II.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's wife


ATTORNEY FOR THE BOARD

RLBJ, Associate Counsel

INTRODUCTION

The Veteran served honorably in the United States Army from March 1971 to March 1974.

This appeal comes to the Board of Veterans' Appeals (Board) from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi (hereinafter the Agency of Original Jurisdiction (AOJ)).

The Veteran testified at a March 2017 Board videoconference hearing, which was held before the undersigned Veterans Law Judge.  A transcript of this hearing has been reviewed and associated with the Veteran's claims file, which is found in the Veteran's Benefit Management System (VBMS) and/or Legacy Content Manager (LCM) databases.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the additional delay, the Veteran's claim must be remanded in order to ensure that the VA has adequately assisted the Veteran in the development of his claim.

The Veteran has been service-connected for PTSD since September 2003.  During the March 2017 Board hearing before the undersigned VLJ, the Veteran and his representative averred that there was a correlation between the PTSD medications and the erectile dysfunction.  

In a March 2017 Statement of Accredited Representative, the Veteran reiterated his belief that PTSD treatment had influenced the course of his erectile dysfunction.  Specifically, the Veteran asserts that the PTSD medications, sertraline and trazodone, were, and continue to be, factors in the erectile dysfunction equation. 

In April 2013, the Veteran underwent a VA examination; the AOJ arranged the examination to identify the etiology of the Veteran's erectile dysfunction.  After review of the Veteran's claims file, the VA provider opined, "(e)xtrapolating these risk factors indicates that the Veteran's ED is less likely than not caused by, due to, or aggravated by the medications he takes for PTSD."  The risks factors included: age, hypertension, and histories of substance abuse. 

The provider of the April 2013 VA examination did not identify or discuss the applicable PTSD medications.  It is unclear whether she reviewed and considered published and accepted medical authority regarding the effects of PTSD medications on erectile dysfunction.  As a result, the Board concludes that the April 2103 VA examination is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (finding that when VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate).  Therefore, the case must be remanded in order to obtain a new VA examination, regarding the etiology of the Veteran's erectile dysfunction.
 
Accordingly, the case is REMANDED for the following action:

1. The AOJ should notify the Veteran that he has the right to submit any additional evidence and argument relating to his service-connection claim for erectile dysfunction.  

2.  Ask the Veteran to provide the names and addresses of any health care provider that have informed him that his erectile dysfunction was due to PTSD or medication for treatment thereof.  With the assistance of the Veteran as necessary, obtain any outstanding, relevant treatment records.  All attempts to obtain records should be documented in the claims folder. 

3. After any additional documents are obtained and associated with the electronic claims file, obtain a VA medical opinion from an appropriate examiner concerning the etiology of the Veteran's erectile dysfunction.  Following a complete review of the claims file, the reviewing professional is requested to respond to the following inquiries:

a. Is it at least as likely as not (50 percent probability or greater) that the Veteran's diagnosed erectile dysfunction is caused or aggravated (i.e., worsened beyond the natural progress) by his service-connected PTSD or medications for PTSD?

b. Is it at least as likely as not (50 percent probability or greater) that the Veteran's diagnosed erectile dysfunction is caused or aggravated (i.e., worsened beyond the natural progress) by any of his other service-connected disabilities?

If aggravation of erectile dysfunction is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

A comprehensive rationale must be furnished for all opinions expressed.  If an examination is needed to provide a complete opinion, one should be scheduled.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

Regarding the secondary effects on erectile dysfunction, which can be attributed to the Veteran's PTSD medications, the provider is asked to cite to authority that is readily accepted by the medical community if possible.

 4.  After completing the actions detailed above, readjudicate the claims remaining on appeal.  If any claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

